Detailed Action

Response to Arguments

Applicant's arguments filed on March 23, 2022  have been fully considered but they are not persuasive.

In regards to claim 1 and 11, the applicant argues that the cited prior art does not teach that the determination of presence of sand is performed after the data packets have been transmitted [see applicant’s arguments pg. 7 L. 5-16].
The examiner respectfully disagrees with the applicant. Kent et al. (US-2019/0153849) in view of Lovell (WO-2005/059307) teaches that the analysis of a waveform of a signal to determine the presence of sand is performed after the transmission of the packets [see Kent fig. 3 steps 312 and 314, see Lovell par. 0008 L. 15-16, par. 0021 L. 2-4, par. 0026 L. 4-7, par. 0031 L. 1-7]. Therefore, the cited prior art teaches the argued limitations. For this reason, the applicant’s arguments are not persuasive.

Drawings 

The drawings filed on March 23, 2022 have been accepted.


Double Patenting Rejection

Claims(s) 1-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 6, 7, 9-10, 12-13 and 15-16 of copending Application No. 16/679,951 (reference application) as shown in the office action mailed on January 25, 2022.

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claim 11, the claim recites in line 15-16 “a waveform of the transmitted signal determines whether sand is present in the wellbore”. It is unclear how a waveform can determine whether sand is present. A waveform is not a processor that can perform an analysis to determine something. A waveform is just a signal that does not have processing capabilities. For this reason, the claim fails to comply with the written description requirement. The examiner has interpreted lines 15-16 in the following way in order to advance prosecution: “a waveform of the transmitted signal is analyzed to determine 
Furthermore, the claim recites in lines 7-8 that the communication nodes are configured to communicate the well data. The applicant’s specification and the claims recite that the well data is used to determine the communication network. The applicant’s specification does not recite that the well data comprising one or more of seismic data, electromagnetic data, resistivity data, gravity data, well log data, core sample data, equipment data, and any combination thereof is communicated by the nodes. Paragraph 0011 and 0095 of the applicant’s specification teaches that the communication nodes are configured to communicate operational data and data from the sensors that are located at the nodes. Therefore, the limitations of lines 7-8 constitute new matter.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kent et al. (US-2019/0153849) in view of Lovell (WO-2005/059307).

In regards to claim 1, Kent teaches a method to transmit data in a wellbore, wherein the method comprises a step of obtaining well data for a subsurface region [fig. 3 element 302, par. 0011 L. 3-4]. Kent further teaches that the well data comprises one or more of seismic data, electromagnetic data, resistivity data, gravity data, well log data, core sample data, equipment data, and any combination thereof [par. 0114 L. 4-7]. Furthermore, Kent teaches that the method comprises a step of determining a communication network based on the obtained well data, wherein the communication network includes a plurality of communication nodes [fig. 3 element 306, par. 0011 L. 5-7]. Kent further teaches that the method comprises a step of installing the plurality of communication nodes into a wellbore, wherein one or more communication nodes of the plurality of communication nodes are configured to obtain measurement data associated with fluids within the wellbore and to transmit measurement data to other communication nodes in the communication network [fig. 3 element 310, par. 0011 L. 7-13]. 
Kent teaches that each of the plurality of nodes are capable to transmit and receive acoustic signals [par. 0062 L. 13-20]. However, Kent does not teach that the method comprises a step of performing sand detection operations in the wellbore.
On the other hand, Lovell teaches that acoustic signals transmitted from a first node and received by a second node can be analyzed in order to detect presence of sand [par. 0008 L. 1-2 and L. 6-10, par. 0020 L. 1-3, par. 0021 L. 2-9]. This teaching means that the method comprises a step of performing sand detection operations in the wellbore, wherein performing sand detection operations include transmitting a signal from a first of the plurality of communication nodes and receiving the signal by a second of the plurality of communication nodes. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Lovell’s teachings of using the acoustic signals transmitted from a node to detect the presence of sand in the method taught by Kent because it will permit the system to use the same acoustic nodes for communication and for measurement of sand.
The combination of Kent and Lovell teaches that that the method comprises a step of transmitting data packets associated with the received signal to a control unit via the communication network [see Kent par. 0062 L. 13-20, see Lovell par. 0008 L. 15-17, par. 0026 L. 1-3, par. 0031 L. 4-7]. Furthermore, the combination teaches that after transmitting the data packets, a waveform of the received signal is analyzed to determine whether sand is present in the wellbore [see Kent fig. 3 steps 312 and 314, see Lovell par. 0008 L. 15-16, par. 0021 L. 2-9, par. 0026 L. 4-7, par. 0031 L. 1-7]. Also, the combination teaches that the method comprises a step of performing hydrocarbon operations in the wellbore [see Kent fig. 3 element 322].  

In regards to claim 2, the combination of Kent and Lovell, as applied in claim 1 above, further teaches that the method comprises a step of adjusting hydrocarbon operations based on the transmitted data packets associated with the received signal [see Kent fig. 3 elements 312-322, see Lovell par. 0007 L. 9-12].  

In regards to claim 3, the combination of Kent and Lovell, as applied in claim 1 above, further teaches that the method comprises a step of analyzing the received signal to determine an amount of sand present in the wellbore [see Lovell par. 0021 L. 2-3, par. 0033 L. 12-16, par. 0034 L. 7-9]. Also, the combination teaches that the method comprises a step of transmitting data packets associated with the received signal to the control unit via the communication network [see Kent par. 0062 L. 13-20, see Lovell par. 0008 L. 15-17, par. 0026 L. 1-3, par. 0031 L. 4-7].  

In regards to claim 4, the combination of Kent and Lovell, as applied in claim 1 above, further teaches that the method comprises a step of determining changes in an amount of sand adjacent the one or more communication nodes during the sand detection operations [see Lovell par. 0031 L. 1-7].  

In regards to claim 5, the combination of Kent and Lovell, as applied in claim 1 above, further teaches that the method comprises a step of configuring the plurality of the communication nodes based on a communication network configuration [see Kent fig. 3 element 306 and 308].

In regards to claim 6, the combination of Kent and Lovell, as applied in claim 5 above, further teaches that the communication network configuration comprises selecting one of one or more frequency bands, one or more individual tones, one or more coding methods, and any combination thereof [see Kent par. 0012 L. 12-15].  

In regards to claim 7, the combination of Kent and Lovell, as applied in claim 1 above, further teaches that the method comprises a step of producing hydrocarbons from the wellbore [see Kent fig. 3 element 322, par. 0012 L. 15-16].  

In regards to claim 8, the combination of Kent and Lovell, as applied in claim 1 above, further teaches that the transmitting data packets comprises transmitting high-frequency signals that are greater than (>) 20 kilohertz [see Ken par. 0012 L. 16-18].  

In regards to claim 9, the combination of Kent and Lovell, as applied in claim 1 above, further teaches that the transmitting data packets comprises transmitting high-frequency signals that are in a range between greater than 20 kilohertz and 1 megahertz [see Kent par. 0012 L. 19-21].  

In regards to claim 10, the combination of Kent and Lovell, as applied in claim 1 above, further teaches that the signal transmitted by the first of the plurality of communication nodes and received by the second of the plurality of communication nodes is an acoustic signal [see Kent par. 0062 L. 13-20, see Lovell par. 0008 L. 8-10].  

In regards to claim 11, the combination of Kent and Lovell, as shown in the rejection of claim 1 above, teaches the claimed hydrocarbon system comprising the claimed sand detection system. Furthermore, the combination teaches that the hydrocarbon system comprises a wellbore in the hydrocarbon system, a plurality of tubular members disposed in the wellbore and a communication network associated with the hydrocarbon system, wherein the communication network comprises a plurality of communication nodes that are configured to communicate the well data between two or more of the plurality of communication nodes during operations [see Kent fig. 1, par. 0013, par. 0106 L. 1-12].

In regards to claim 12, the combination of Kent and Lovell, as shown in the rejection of claim 8 above, teaches the claimed limitations.

In regards to claim 13, the combination of Kent and Lovell, as shown in the rejection of claim 9 above, teaches the claimed limitations.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685